DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11 May 2022 has been received and considered.
Claims 1, 3-14, and 16-22 are pending.
This Action is Final.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 20160119320) in view of Buer (US 8171531) and further in view of Biehl et al. (US 2010182529).
As per claims 1, 3-5, and 14, Bansal et al. discloses a method and immobile hardware token for enabling secure internet transactions, the immobile hardware token comprising: a first sensor configured to detect if the hardware token is moved; a second sensor configured to detect if the hardware token is tampered with (see paragraphs [0046] and [0086] the various sensors within the beacon, i.e. token); 
a first interface configured to provide distance bounding (see paragraphs [0062] and [0082]); 
a second interface configured to interact with an authentication device; a crypto-processor (see paragraphs [0058]-[0062]), wherein the hardware token is configured to be fixed on or fixed in a permanent structure of a building, wherein the permanent structure of the building is one or more of the following: a wall, a ceiling, a foundation, ground upon which the building stands, any structure that is permanently attached to the building, wherein the first sensor is further configured to detect if the hardware token is fixed on or fixed in the permanent structure of the building, wherein the first sensor is configured to detect if the hardware token is fixed on or fixed in the permanent structure of the building by using one or more of the following: ultrasound echo sensing, force sensing, motion sensing, vibration sensing, temperature sensing (see paragraphs [0086] where the beacon, i.e. token, is attached to a wall and includes sensors to detect removal from the wall, e.g. the temperature sensor).
While the Bansal et al. system generally discusses authentication there lacks an explicit teaching of the crypto-processor providing secure authentication of a user.
However, Buer teaches a token for use in authenticating a user that includes different interfaces and a crypto-processor for secure authentication (see Fig. 2 as described in column 4 line 14 through column 5 line 61 and column 11 lines 17-25 showing the token used as part of user authentication).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the details of the token authentication of Buer in the Bansal et al. system.
Motivation to do so would have been to allow for a universal authentication token that allows for authenticating the user to different services (see Buer column 2 lines 30-43).
While the modified Bansal et al. and Buer system discloses the authentication based on location determined from a beacon (see Bansal et al. paragraphs [0070]-[0071]) within a configurable distance (see Bansal et al. paragraphs [0062], [0074], and [0102]), there lacks an explicit teaching of determining whether the device is within the building based on its distance from the beacon.
However, Biehl et al. teaches providing access based on a user being within a specific distance to a beacon which indicates the user is within a specific room within the building (see paragraphs [0040]-[0049] where the user is authorized, i.e. authenticated for access, based on being within a room).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to provide authentication at the room level of the modified Bansal et al. and Buer system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for more fine-grained security.
As per claim 6, the modified Bansal et al., Buer, and Biehl et al. system discloses the second interface is further configured to interact with a second authentication device (see Bansal et al. paragraphs [0063]-[0066] and [0070]-[0071] and Buer column 2 lines 30-43).
As per claim 7, the modified Bansal et al., Buer, and Biehl et al. system discloses the hardware token is configured to be used as a location-based factor for multi-factor authentication (see Buer column 11 lines 17-25).
As per claims 9 and 16, the modified Bansal et al., Buer, and Biehl et al. system discloses the authentication device is comprised of one of the following: a personal computer, a card reader, a mobile phone, a smart phone, a biometric detector, a dedicated TAN (transaction authentication number) generator, any other type of mobile device (see Bansal et al. paragraph [0028] and Buer column 3 lines 61-65 and Biehl et al. paragraphs [0040]-[0049]).
As per claim 10, the modified Bansal et al., Buer, and Biehl et al. system discloses the crypto-processor is configured to provide for secure challenge/response authentication (see Buer column 8 lines 7-32).
As per claim 11, the modified Bansal et al., Buer, and Biehl et al. system discloses the first sensor comprises one or more temperature sensors, wherein the one or more temperature sensors are configured to detect a temperature of the hardware token or a temperature gradient across the hardware token, wherein a fast and/or sudden change in the temperature of the hardware token or the temperature gradient across the hardware token indicates that the hardware token has been moved from the permanent structure of the building that the hardware token is fixed on or fixed in (see Bansal et al. paragraph [0086]).
As per claim 12, the modified Bansal et al., Buer, and Biehl et al. system discloses the token includes a dedicated input element (see Buer column 4 lines 20-26).
As per claim 17, the modified Bansal et al. and Buer system using a second authentication device to authenticate the user; using the immobile hardware token to authenticate close proximity of the second authentication device, wherein the immobile hardware token comprises: the first interface configured to provide distance bounding, wherein the distance bounding is configured to determine if the second authentication device is in close proximity to the hardware token (see Bansal et al. paragraphs [0063]-[0066] and [0070]-[0071] and Buer column 2 lines 30-43 and Biehl et al. paragraphs [0040]-[0049]).
As per claim 22, the modified Bansal et al., Buer, and Biehl et al. system discloses the authentication device and the hardware token are in close proximity to each other when the authentication device and the hardware token are within a limit of 2-5 meters from each other (see Biehl et al. paragraphs [0044]-[0047]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bansal et al., Buer, and Biehl et al. system as applied to claim 1 above, and further in view of South et al. (US 20170171754).
As per claim 8, the modified Bansal et al., Buer, and Biehl et al. system generally discloses the use of sensors for the detection of tampering, but fails to explicitly disclose the use of light sensing or mechanical sensing.
However, South et al. teaches the use of light and/or mechanical sensing to detect tampering (see paragraph [0101]).
At a time before the effective filing date of the invention, it would have been obvious to use the sensors of south in the modified Bansal et al., Buer, and Biehl et al. system.
Motivation to do so would have been to detect when the token device has been opened (see South et al. paragraph [0101]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bansal et al., Buer, and Biehl et al. system as applied to claim 1 above, and further in view of Thueringer et al. (US 20110078549).
As per claim 13, the modified Bansal et al., Buer, and Biehl et al. system fails to disclose the distance bounding is configured to prevent and/or detect a relay channel attack.
However, Thuenringer et al. teaches a distance bound system that is configured to prevent and/or detect a relay channel attack (see paragraphs [0044], [0051], and [0088]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect and/or prevent relay channel attacks using the distance bounding of the modified Bansal et al., Buer, and Biehl et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to enhance the security of the system.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Bansal et al., Buer, and Biehl et al. system as applied to claim 14 above, and further in view of Poole et al. (US 20140279546).
As per claims 18-20, the modified Bansal et al., Buer, and Biehl et al. system generally discloses the use of the token for transactions, but fails to explicitly disclose security of an internet transaction conducted by the authentication device is increased if the hardware token has authenticated that the authentication device is in close proximity to the hardware token, wherein the increased security of the internet transaction conducted by the authentication device enables the authentication device to perform higher risk functions that would otherwise not be authorized, wherein the internet transaction conducted by the authentication device is comprised of banking functions, wherein the higher risk functions are comprised of higher risk banking functions, and wherein the internet transaction conducted by the authentication device is comprised of one or more of the following: banking functions, authentication functions, email functions, social network functions, file sharing functions, software update functions, internet ordering of items and/or services.
However, Poole et al. teaches the use of a hardware token to increase the security of transactions, security of an internet transaction conducted by the authentication device is increased if the hardware token has authenticated that the authentication device is in close proximity to the hardware token, wherein the increased security of the internet transaction conducted by the authentication device enables the authentication device to perform higher risk functions that would otherwise not be authorized, wherein the internet transaction conducted by the authentication device is comprised of banking functions, wherein the higher risk functions are comprised of higher risk banking functions, and wherein the internet transaction conducted by the authentication device is comprised of one or more of the following: banking functions, authentication functions, email functions, social network functions, file sharing functions, software update functions, internet ordering of items and/or services (see paragraph [0104] where riskier bank transactions require the proximity of the hardware device).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to control risky transactions based on the proximity and authentication of the hardware token of the modified Bansal et al., Buer, and Biehl et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to reduce the risk of fraud involved with each transaction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to proximity tokens/beacons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Pyzocha/               Primary Examiner, Art Unit 2419